FILED
                           NOT FOR PUBLICATION                                 JAN 22 2014

                                                                          MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                          U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


ROCKY AND BRENDA CORONADO,                       No. 12-15827

              Plaintiffs - Appellants,           D.C. No. 2:11-CV-02590-ROS
                                                 District of Arizona
  v.

CHEVY CHASE BANK, FSB, CAPITAL                   MEMORANDUM*
ONE FINANCIAL CORPORATION,
MORTGAGE ELECTRONIC
REGISTRATION SYSTEM, INC., T.D.
SERVICE COMPANY OF ARIZONA,

              Defendants - Appellees.


                   Appeal from the United States District Court
                            for the District of Arizona
                    Roslyn O. Silver, District Judge, Presiding




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
                          Submitted January 17, 2014**
                             San Francisco, California

Before: WALLACE, BYBEE, Circuit Judges, and GETTLEMAN, District
Judge.***

      The Coronados lost their home loan to foreclosure. Their complaint alleges

six claims of relief based on putative flaws in the foreclosure process. The district

court dismissed their complaint with prejudice for failure to state a claim. The

Coronados filed a timely notice of appeal. We have jurisdiction under 28 U.S.C. §

1291, and affirm.

      We review de novo the district court’s dismissal for failure to state a claim,

and can affirm on any ground supported by the record. Thompson v. Paul, 547 F.3d

1055, 1058-59 (9th Cir. 2008). We will only reverse if we determine that the

Coronados’ complaint contains specific factual allegations sufficient to raise their

right to relief “above the speculative level,” and establishes claims for relief that

are “plausible.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007).




        **
             The panel unanimously concluded this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
        ***
             The Honorable Robert W. Gettleman, District Judge for the U.S.
District Court for the Northern District of Illinois, sitting by designation.
      First, the Coronados alleged that the defendants recorded documents

“purporting to claim an interest in” their property that contained false statements,

in violation of Arizona law. Ariz. Rev. Stat. Ann. § 33-420. Although the relevant

documents are covered by the statute, see Stauffer v. U.S. Bank Nat’l Ass’n, 308

P.3d 1173, 1177-78 (Ariz. Ct. App. 2013), we nonetheless affirm because any

misstatements were not material to the Coronados. Sitton v. Deutsche Bank Nat’l

Trust Co., 311 P.3d 237, 243 (Ariz. Ct. App. 2013). The Coronados admit they

“failed to make payments on the note.” They were thus subject to foreclosure “no

matter who was assigned as beneficiary, or when.” Id. at 244. Because TD Service

Company provided “a statement indicating the basis for [its] authority” to

commence the sale, the Coronados are not entitled to relief under Arizona’s false

recording statute. Hogan v. Wash. Mut. Bank, N.A., 277 P.3d 781, 783 (Ariz.

2012).

      Second, the district court correctly held that Arizona does not require the

defendants to show authority before foreclosing on a note. See id. at 782

(“Arizona’s non-judicial foreclosure statutes do not require the beneficiary to

prove its authority or ‘show the note’ before the trustee may commence a

non-judicial foreclosure”). The trustee foreclosure sale was held under the deed of

trust and was not subject to the Uniform Commercial Code. Id. at 783.
      We also affirm the district court’s dismissal of the Coronados’ four other

claims. The Coronados failed to argue that the documents they signed were

adhesion contracts or procedurally unconscionable in their opening brief on appeal,

and have therefore waived those arguments. Eberle v. City of Anaheim, 901 F.2d

814, 817-18 (9th Cir. 1990). As the district court correctly held, lack of standing is

not a cause of action. The dismissal of the Coronados’ consumer fraud claim was

consistent with our precedent. See Cervantes v. Countrywide Home Loans, Inc.,

656 F.3d 1034, 1041-42 (9th Cir. 2011). The district court properly dismissed the

Coronados’ claim for quiet title. Sitton, 311 P.3d at 240 (once “a trustee’s sale is

completed, [a trustor] waives all claims to title of the property”).

      District courts have “wide latitude” to deny a hearing. Ortiz v. Stewart, 149

F.3d 923, 934 (9th Cir. 1998). In light of such latitude, we hold that the district

court’s refusal to hold a hearing was not error. Moreover, because any amendment

to the complaint would have been futile, we affirm the district court’s dismissal of

the Coronados’ complaint with prejudice. Cervantes, 656 F.3d at 1042.

      Finally, we affirm the district court’s remaining holdings. The motion for an

injunction was properly denied because once a foreclosure sale occurs, all defenses

and objections to that sale are waived unless there was “issuance of a court order

granting relief” before the sale. Ariz. Rev. Stat. Ann. § 33-811(C). The district

court properly awarded attorneys’ fees to TD Service Company, which was
improperly joined. Ariz. Rev. Stat. Ann. § 33-807(E) (“the trustee is entitled to be

immediately dismissed and to recover costs and reasonable attorney fees from the

person joining the trustee” if sued in any action other than one pertaining to a

breach of the trustee’s statutory or trust obligations).

      TD Service Company’s motion to strike is granted, and the Coronados’

motion for judicial notice is denied as moot.

      AFFIRMED.